—Order, Supreme Court, New York County (Elliott Wilk, J.), entered April 22, 1996, which, in an interpleader action involving the proceeds of an annuity policy, denied defendant-appellant’s motion for summary judgment, unanimously affirmed, without costs.
The parties’ conflicting affidavits and documentary evidence *206raise issues of fact as to whether the decedent’s purported execution of the change of beneficiary form was fraudulently obtained, and, if not, whether the decedent was competent at the time of such execution. Particularly problematic are the affidavits of the two individuals whose names appear as witnesses on the change of beneficiary form, which affidavits, while attesting to the genuineness of the affiants’ signatures, nowhere indicate that the affiants actually saw the decedent sign the form. Concur—Murphy, P. J., Wallach, Nardelli and Williams, JJ.